FOR PUBLICATION                            FILED
                  UNITED STATES COURT OF APPEALS                           JUN 6 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

KIMETRA BRICE; EARL BROWNE; JILL                No.    19-15707
NOVOROT,
                                                D.C. No. 3:18-cv-01200-WHO
                Plaintiffs-Appellees,           Northern District of California,
                                                San Francisco
 v.
                                                ORDER
PLAIN GREEN, LLC,

                Defendant,

and

HAYNES INVESTMENTS, LLC; L.
STEPHEN HAYNES,

                Defendants-Appellants.



MURGUIA, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion is vacated.

      Judge Koh did not participate in the deliberations or vote in this case.